JUDGE HAZELRIGG
delivered the opinion of the court.
A short time prior to 1845, Hamblin and Ledford acquired title, by patent from the Commonwealth, to 6,500 acres of land, situated in Harlan county. In the year named they also acquired title, in Mke manner, to a tract of some 1,900 acres adjoining the first tract.
In 1852 Hamblin conveyed his undivided one-half of this land to Wm. Turner, Sr., and Moses Cawood, describing it, among other ways, as “one undivided moiety of a certain-tract of land lying in the county of Harlan on Crummies Crank Creek and Jones’ Creek, supposed to contain about eight thousand acres, more or less.”
In 1853, Ledford, the other patentee, conveyed his undivided one-half of the entire tract of 8,400 acres to Turner, so that Turner then owned an undivided three-fourths of the *535whole tract and Cawood one-fourth. The land was what is known as “wild land,” was of small value, and in the actual possession of no one. Cawood’s deed was of record in the proper office, but he left the county at the beginning of the late war and was shortly killed, leaving the appellees as his heirs and representatives.
In 1870 one Sewell, a creditor of Turner, brought his action seeking to subject the lands mentioned to the payment of certain debts he held on his debtor, and after some delay, obtained a judgment of sale. To this suit the heirs of Cawood were not parties. At that sale Clay and Headly bought the 1,900 acre tract and appellants the 6,500 acre tract, and obtained commissioner’s deeds therefor. In 1888 Clay and ELeadly brought this suit setting up their title and alleging that in 1851, as they verily believed, Cawood had conveyed his one-fourth interest to Turner in and to the 1,900 acre tract, but that the deed had been lost or destroyed and that within a short time prior to the institution of their suit, appellees, the heirs of Cawood, had begun to set up claim to the land. They, therefore, asked that their title and possession be quieted.
The appellees answered denying that their ancestor had ever conveyed his interest in the land to Turner or to any one else, and alleged that they were the owners of one-fourth of the 1,900 acre tract and of the 6,500 acre tract, and that the land had been conveyed to Moses Cawood by the deed of 1852, describing the land as one tract of some 8,000 acres, and the tract claimed by the plaintiff was embraced in that deed, and that the other land, or 6,500 acre tract, was held by Loughridge and others, who were also purchasers of Turner’s interest at the commissioners’ sale in the Sewell ■suit. They made their answer a cross-petition against Loughridge and others, who are the appellants here. The *536latter appeared and demurred to the cross-petition and also moved to strike it from the files.
The demurrer was overruled as well as the motion. The appellants then filed their answer alleging, as Clay and Headly had done, that Cawood had conveyed his interest in all the land to Turner. After a protracted litigation the court sustained the claim of Cawood’s heirs awarding them a one-fourth interest in the entire tract of 8,400 acres. It is reasonably clear from the proof that Cawood, the ancestor of the appellees, did not convey his interest in the land to Turner or any one else, nor did the purchasers at the decretal sale, Clay and Headley, or Loughridge and others, obtain any interest in the land save that of Turner’s, which was an undivided three-fourths.
The chief question made, however, by the appellants, is that the cross-petition should not have been allowed against them, because the cause of action set up therein did not affect, or was not affected by, the original cause of action set up by the plaintiffs, Clay and Headley, and this is the only question necessary to be considered on this appeal.
It has been seen that the appellants occupy precisely the same relative.position with reference to the 6,500 acre tract as the plaintiffs did to the 1,900 acre tract. They were purchasers of the larger tract and the latter were purchasers of the smaller, and their deeds were for these tracts separately; nevertheless, the origin of the title of the appellees is found in the single deed of Hamblin to their ancestor conveying an undivided moiety in and to a tract of. some 8,000 acres, and in this tract is embraced the 6,500 acre tract and the 1,900 acre tract. Their, deed conveys, however, but a. single tract, and their covenant of warranty runs with each moiety thereof; and so Turner held jointly with him his interest in the whole tract. The creditors of Turner might *537properly have the court to divide the lands owned by their debtor as they saw fit, and as suited the convenience of purchasers, but this could not affect Cawood or his heirs in the assertion of their claims to each moiety of the land as a single tract. The creditors of Turner could occupy no better attitude than he did, and could occupy, in fact, no other attitude than he could have done.
If Turner had sold to different purchasers the interest he obtained from Hamblin, would that have destroyed the right of Cawood to a partition of the entire tract, and would he not have been required to make all the vendees of Turner parties to his action? It is true that “a cross-petition is not allow'ed to a defendant except upon a cause of action which affects or is affected by the original cause of action” (sub-sec. 3, sec. 96, Civil Code), but it seems to us that any claim asserted by Turner or his vendees to any portion of the land affected the relation between the parties, as to each portion held jointly by them, under the common conveyance of 1852, and especially so since the claimants, Clay and Headley, of one part of the land, and the appellants, Loughridge and others, are alleged in the cross action to have obtained their title in precisely the same way and in the same proceeding. The deed from Hamblin to Cawood and Turner was of record prior to the institution of the Sewell suit, and ■the purchasers of Turner’s interest knew that they were buying land in each particle of which the Cawoods had an interest. They knew that the Cawoods had no other title, at least of record, than the Hamblin deed, and that by virtue of it they had an undivided one-fourth interest in the entire 8,000 acre tract which embraced the two surveys of 1,900 acres and 6,500 acres. The division of their large tract into two smaller ones was without the knowledge or consent of the Cawoods and can not affect their rights. In as*538serting claim to any part of tbe land they necessarily must set up their title to all of it, as that title is derived from the same source. As the 1,900 acres claimed by the plaintiffs, Clay and Headley, were a part and parcel of the 8,000 acre tract conveyed to Cawood and Turner, as an entirety, we think the cause of action set out in the cross-petition affects and is affected by the original cause of action within the meaning of the Code, and that it was properly so held by the lower court.
Judgment affirmed.